Name: Commission Regulation (EEC) No 184/81 of 23 January 1981 fixing the export refunds on syrups and certain other sugar products, exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 81 Official Journal of the European Communities No L 21 /13 COMMISSION REGULATION (EEC) No 184/81 of 23 January 1981 altering the export refunds on malt No 96/81 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular the second sentence of the fourth subparagraph of Article 16(2) thereof, Whereas the export refunds on malt were fixed by Regulation (EEC) No 96/81 (3); Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 2245/78 (*), defines the specific criteria to be taken into account when the refund on these products is being calcu ­ lated ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) The export refunds on malt listed in Article 1- (d) of Regulation (EEC) No 2727/75, subject to Regulation (EEC) No 2744/75, as fixed in the Annex to Regula ­ tion (EEC) No 96/81 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 24 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 14, 16 . 1 . 1981 , p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65 . 0 OJ No L 273, 29 . 9 . 1978, p . 1 . No L 21 / 14 Official Journal of the European Communities 24. 1 . 81 ANNEX to the Commission Regulation of 23 January 1981 altering the export refunds on malt (ECU/ tonne) CCT heading No Refund 11.07 A I b) 45-22 11.07 A II b) 22-74 11.07 B 26-51